By the Court:
The remittitur heretofore issued by the Clerk of this Court in this cause having been returned and filed herein, pursuant to an order of the Court made on the 23d day of September, 1874, on reading the affidavit of Thomas Bodley, on file herein, suggesting the death of the respondent, Emile Galliac, pending the said appeal in this Court, and it appearing therefrom that said Galliac died subsequent to the time said cause was submitted, and before the final decision and judgment of this Court therein ; now, on motion of Spencer, of counsel for the appellant, Adam Holloway, it is ordered that the decision and judgment of this Court, made and entered on the 21st day of February, 1874 (reversing the order and judgment of the Court below, and remanding said cause for a new trial), be and the same is hereby set aside. And it is further ordered and adjudged, that said decision and judgment of this Court, rendered in said cause on tho 21st day of February, 1874, with the opinion of the Court therewith filed, be and the same is hereby rendered as of the date for the submission of said cause for decision in this Court, to wit, the 7th day of April, 1869, and the Clerk of this Court is hereby ordered to enter said decision and opinion as of said last named date. Remittitur to issue forthwith.